[Cite as State v. Coutcher, 2021-Ohio-2620.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio/City of Toledo                       Court of Appeals No. L-20-1145

        Appellee                                   Trial Court No. CRA-20-03879

v.

Bryan M. Coutcher                                  DECISION AND JUDGMENT

        Appellant                                  Decided: July 30, 2021


                                               *****

        Autumn D. Adams, for appellant.

                                               *****

        OSOWIK, J.

                                 Facts and Procedural Background

        {¶ 1} Appellant, Bryan Coutcher, was charged with Domestic Violence, a

violation of R.C. 2919.25(A), a felony of the third degree. The charge arose from a

physical altercation with his live-in girlfriend, where he pushed her against the wall and

threw items at her, including a beer can. On June 30, 2020, appellant entered a plea of not
guilty. Upon recommendation of the prosecutor, the charge was amended to Domestic

Violence, a violation of R.C. 2919.25, a misdemeanor of the first degree.

       {¶ 2} After the charge was amended, appellant withdrew his prior plea of not

guilty and entered a plea of no contest. The trial court accepted the plea, found appellant

guilty, and sentenced appellant on June 30, 2020, to 180 days at Correctional Center of

Northwest Ohio (“CCNO”), with credit for time served, with 90 days suspended on

condition of future good behavior, drug and alcohol assessment, and completion of a

domestic violence program. Appellant was also placed on two years of active probation.

       {¶ 3} Appellant filed his notice of appeal on August 31, 2020. The appeal was

deemed timely filed pursuant to the Ohio Supreme Court’s COVID-19 Tolling Order.

                                   Law and Argument

       {¶ 4} Appellant sets forth the sole Assignment of Error:

              I. The trial court erred in sentencing appellant to incarceration

       contrary to the purposes of misdemeanor sentencing

       {¶ 5} Appellant argues that the trial court erred in imposing the maximum

penalty without consideration of the overriding purposes of misdemeanor

sentencing pursuant to R.C. 2929.21. “Trial courts enjoy broad discretion in

imposing sentences for misdemeanors.” State v. Moore, 8th Dist. Cuyahoga No.

94446, 2011-Ohio-454, ¶ 14. We cannot reverse the trial court's sentence absent an

abuse of discretion. Id. “To merit reversal, the sentence imposed by the trial court

must be unreasonable, arbitrary, or unconscionable.” Id.



2.
       {¶ 6} “Where the sentence imposed by the trial court is within the limits

prescribed by statute, the court of appeals cannot hold that the trial court abused its

discretion by imposing too severe of a sentence.” State v. Coyle, 14 Ohio App.3d 185,

470 N.E.2d 457 (9th Dist.1984), paragraph two of the syllabus. Where there is no

indication to the contrary in the record, the trial judge is presumed to have considered the

relevant factors. State v. Gould, 68 Ohio App.2d 215, 217, 428 N.E.2d 866 (1st

Dist.1980).

       {¶ 7} R.C. 2929.21, in relevant part, provides:

              (A) A court that sentences an offender for a misdemeanor * * *

       shall be guided by the overriding purposes of misdemeanor sentencing. The

       overriding purposes of misdemeanor sentencing are to protect the public

       from future crime by the offender and to punish the offender. To achieve

       those purposes, the sentencing court shall consider the impact of the offense

       upon the victim and the need for changing the offender’s behavior,

       rehabilitating the offender, and making restitution to the victim of the

       offense, the public, or the victim and the public.

              (B) A sentence imposed for a misdemeanor * * * shall be

       reasonably calculated to achieve the two overriding purposes of

       misdemeanor sentencing set forth in division (A) of this section,

       commensurate with and not demeaning to the seriousness of the offender's




3.
       conduct and its impact upon the victim, and consistent with sentences

       imposed for similar offenses committed by similar offenders.

       {¶ 8} Under these provisions, in order to achieve the purposes of “protecting the

public from future crime and punishing the offender,” the sentencing court is to “consider

the offender’s conduct, the impact of the offender’s conduct on the victim, and the

consistency of the sentence with sentences for similar offenses.” State v. Phillips, 5th

Dist. Licking No. 15–CA–51, 2016-Ohio-1216, ¶ 23.

       {¶ 9} In addition, under R.C. 2929.22(B)(1) a trial court must consider the

following relevant mitigating factors before imposing a sentence for a misdemeanor:

              (a) The nature and circumstances of the offense or offenses;

              (b) Whether the circumstances regarding the offender and the

       offense * * * indicate that the offender has a history of persistent criminal

       activity and that the offender's character and condition reveal a substantial

       risk that the offender will commit another offense;

              (c) Whether the circumstances regarding the offender and the

       offense * * * indicate that the offender's history, character, and condition

       reveal a substantial risk that the offender will be a danger to others and that

       the offender's conduct has been characterized by a pattern of repetitive,

       compulsive, or aggressive behavior with heedless indifference to the

       consequences;




4.
               (d) Whether the victim's youth, age, disability, or other factor made

       the victim particularly vulnerable to the offense or made the impact of the

       offense more serious;

               (e) Whether the offender is likely to commit future crimes in

       general * * *.

       {¶ 10} In Cleveland v. Blue Spruce Entities, 8th Dist. Cuyahoga No. 95218, 2011-

Ohio-1932, ¶ 25, the court held it was not an abuse of discretion to impose the maximum

penalty for a misdemeanor violation. In that case, the trial judge included in its order a

broad statement that the sentence was imposed “in light of the purposes of misdemeanor

sentencing expressed in R.C. 2929.21(A).” Id. at ¶ 16. The court held on review that the

requisite factors of law were properly considered and appellant’s contentions that his

sentence was based on unauthorized criteria failed in light of the evidence on the record.

Id. at ¶ 25.

       {¶ 11} Furthermore, “it is well settled that ‘where the sentences are within

statutory limits, an appellate court should accord the trial court the presumption that it

considered the statutory mitigating criteria in the absence of an affirmative showing that

it failed to do so.’ ” Id., quoting State v. Crouse, 39 Ohio App.3d 18, 20, 528 N.E.2d

1283 (2d Dist. 1987). Accord State v. Smith, 9th Dist. Wayne No. 05CA0006, 2006-Ohio-

1558, ¶ 21 (“Misdemeanor sentencing is within the sound discretion of the trial court and

will not be disturbed upon review if the sentence is within the limits of the applicable

statute.”).



5.
       {¶ 12} In the present case, appellant was convicted of domestic violence in

violation of R.C. 2919.25, a misdemeanor of the first degree. Under R.C. 2929.24(A)(1),

a misdemeanor of the first degree is punishable by a jail term of up to 180 days.

Therefore, appellant’s sentence is “within the statutory limits, and the trial court is

presumed to have followed the sentencing statutes applicable to this case absent evidence

to the contrary.” State v. Yates, 6th Dist. Ottawa No. OT-19-032, 2020-Ohio-2659, ¶ 20.

       {¶ 13} Appellant argues that the imposition of a 180 day jail sentence was

unreasonable in light of the victim’s indication that she “still has feelings for the

defendant,” but “wants him held accountable for his actions on the matter.” The state also

noted that “the victim is not looking for any amount of jail time. They want anger

management and substance abuse treatment.” The judge responded by acknowledging

that the city of Toledo requested substantial jail time. “A trial court need not recite or

explain the sentencing factors which it considered in imposing a sentence for a

misdemeanor offense.” State v. Townsend, 6th Dist. Lucas No. L–01–1441, 2002 Ohio

4077, ¶ 6. Consequently, the trial court in the case at bar was under no obligation to

inform appellant of its reasoning for imposing the maximum sentence for the first degree

misdemeanor.

       {¶ 14} Additionally, appellant has failed to point to circumstances indicating that

the trial court did not consider the applicable sentencing factors or grossly abused its

discretion when sentencing appellant. Appellant’s history of substance abuse and issues

managing anger are relevant additional circumstances that increase the likelihood of



6.
future offenses. Moreover, the victim in this case was particularly vulnerable pursuant to

R.C. 2929.22(B)(1)(d), as she was blind.

       {¶ 15} Appellant knowingly caused physical harm to the victim and she suffered

visible injuries as a result of the assault. These factors were mentioned in the record and

indeed increased the seriousness of the offense. Therefore, with regard to the mitigating

factors, the nature and circumstances of the offense indicate that although the victim did

not wish to see appellant go to jail, the trial court believed that the injuries and conduct

that occurred was sufficiently culpable to impose a substantial amount of jail time for

appellant.

       {¶ 16} We find nothing unreasonable in the trial court’s decision to impose a

maximum sentence within the statutory limits. Appellant’s sentence was reasonably

calculated to achieve the overriding purposes of protecting the victim from future crimes

and changing appellant’s behavior pursuant to R.C. 2929.21. Further, the imposition of

the sentence in the instant case is analogous to sentences imposed for similar

misdemeanor offenses. See, e.g., State v. Hill, 6th Dist. Lucas No. WD–15–036, 2016-

Ohio-7524, ¶ 17 (affirming 180 day jail sentence and $500 fine for domestic violence, a

misdemeanor of the first degree); see State v. Holsinger, 2d Dist. Champaign No. 2019-

CA-25, 2020-Ohio-5353, ¶ 33, 40 (affirming maximum jail sentence of six months,

finding that domestic violence is likely to occur again where the victim and defendant

desire to continue their relationship and defendant has substance abuse problems).

       {¶ 17} Accordingly, appellant’s sole assignment of error is found not well-taken.



7.
                                        Conclusion

       {¶ 18} For the foregoing reasons, because the trial court did not abuse its

discretion in imposing the maximum misdemeanor sentence based upon the facts of this

case, the August 19, 2020 decision of the Toledo Municipal Court is affirmed. Appellant

is ordered to pay the cost of this appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.